DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/CA2018/050945 filed 2 August 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/540,777 filed 3 August 2017.

Examiner’s Note
Applicant's amendments and arguments filed 20 April 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 20 April 2022, it is noted that claims 1 and 14 have been amended. Support can be found in the claims as originally filed. No new matter or claims have been added.

Status of the Claims
Claims 1-5, 8-12, 14-17, and 20-23 are pending.
Claims 1-5, 8-12, 14-17, and 20-23 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, 14-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2015/0352044) in view of Kleidon et al. (US 2017/0172977) in view of Glatzel (US 2016/0324776).
The Applicant claims, in claim 1, a method of preparing a single-serving container for a brewing machine comprising 1) obtaining cannabis extract, 2) processing said extract to a powder by microencapsulating in sodium caseinate by freeze drying, 3) adding said powder to a container, 4) adding a flavor agent, and 5) sealing the container. Claim 2 requires the obtaining step comprise decarboxylating cannabis. In claims 3-4, the decarboxylation step comprises heating the cannabis in an oven between 120-140 ºC for 30-90 minutes. In claim 5, the flavoring agent is tea, coffee or chocolate (interpreted as one or the other), latte or cappuccino (interpreted as one or the other). Claim 8 requires the processing step comprise mixing the extract with an absorbent carrier. Claim 9 requires the processing step comprises mixing sodium caseinate with water and cannabis extract, homogenizing the mixture, and then freeze drying said mixture. In claim 10, the mixture comprise sodium caseinate (approx. 10%), cannabis extract (approx. 10%), and water (approx. 80%). Claim 11 further requires maltodextrin is mixed with the other components. In claim 12, the mixture comprise sodium caseinate (approx. 10%), cannabis extract (approx. 10%), maltodextrin (approx. 10%), and water (approx. 80%). Claim 14 is a method of converting cannabis extract into a solid comprising 1) obtaining the liquid cannabis extract and 2) processing it to obtain powdered extract and claim 15 requires the obtaining step comprise decarboxylating cannabis. Claims 16-17 and 20-23 recite similar limitations.
	Benson teaches methods for preparing a single-serve container for a brewing machine comprising 1) adding processed cannabis to the container, 2) adding an extraction or flavoring agent, and 3) sealing the container (abstract). The flavoring agent can be tea, coffee, or chocolate [0047]. Regarding the cannabis, it may be decarboxylated by heating in an oven at 120-140 ºC for 30-60 minutes [0072-0073]. In addition, the cannabis can be freeze dried to form a powder [0080-0081]. The composition of Benson can further comprise an emulsifier such as lecithin [0108].
	Benson does not teach microencapsulating the extract with sodium caseinate.
	Kleidon teaches that there is a need for cannabinoid compositions having increased bioavailability, increased shelf stability, and reduced first pass metabolism [0005]. Microencapsulation can provide benefits such as shelf stability, improved bioavailability, reduced first pass metabolism, and extended or modified release profiles [0041, 0118]. The invention of Kleidon is for a food composition such as a tea or coffee beverage [0016, 0025]. Microencapsulation can be performed via an emulsification process wherein suitable emulsifiers include, but are not limited to, soy lecithin [0102-0103].
	Glatzel teaches a powder coffee mix comprising cannabinoid and an emulsifier useful in a single serving “K-cup” brewing machine [0059-0061]. Regarding the emulsifier, a combination of two or more of maltodextrin, sodium caseinate, and soy lecithin is taught as being suitable in any ratio wherein the emulsifier to cannabis oil ratio is from 1:10-1:3 [0080]. After mixing the cannabis oil with emulsifier, water can be mixed into the composition [0073].
It would have been prima facie obvious to make single serve drink cups with a method comprising 1) first decarboxylating cannabis in an oven at 120-140 ºC for 30-60 minutes, 2) next adding processed cannabis to the container, 3) adding an extraction or flavoring agent such as coffee or tea, and 4) sealing the container. Alternatively, the processing step can comprise freeze drying the cannabis extract. That being said, it would have been obvious to microencapsulate the cannabis based on the benefits taught by Kleidon including increased bioavailability, increased shelf stability, and reduced first pass metabolism. In order to microencapsulate, an emulsifier such as soy lecithin is necessary. It would have been obvious to replace the soy lecithin with a mixture of maltodextrin and sodium caseinate in any ratio, as taught by Glatzel, since they are suitable alternatives to soy lecithin. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06). Since any ratio is suitable, a 1:1 ratio of emulsifiers would have been obvious. Although Glatzel teaches a larger ratio, 1:3, of emulsifier to cannabis than the instantly claimed 1:1 and 2:1 ratios, it would have been obvious to use the range of ratios provided and optimize the ratio between emulsifier and cannabis oil. The emulsifier is known to be present to help impart an encapsulated particle. That being said and in lieu of objective evidence of unexpected results, the ratio of emulsifier to extract can be viewed as a variable which achieves the recognized result of successfully creating a microencapsulated powder. The optimum or workable range of ratio can be accordingly characterized as routine optimization and experimentation (see MPEP 2144.05 (II)B). “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants provide no evidence of any secondary consideration such as unexpected results that would render the optimized amounts of aqueous solution nonobvious. As such, the process for preparing a single serve container comprising a powdered cannabis extract as well as the process for converting said extract to a powder are obvious based on the teachings of the prior art.

Response to Arguments
Applicant's arguments filed 20 April 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 5-6 of their remarks, that the combination of references does not teach "processing the cannabis extract by micro-encapsulating the cannabis in sodium caseinate by freeze drying to obtain powdered cannabis extract" as recited in claim 1. Applicant further argues that Glatzel does not teach encapsulating anything in sodium caseinate and only teaches it as an emulsifier.
In response, as described above, Benson teaches preparing a freeze-dried cannabis extract for a single-serve container for a brewing machine wherein the composition can further comprise an emulsifier. Kleidon teaches that microencapsulation of cannabinoid compositions can provide benefits such as shelf stability, improved bioavailability, reduced first pass metabolism, and extended or modified release profiles for use in food compositions such as a tea or coffee beverage. Kleidon further teaches microencapsulation can be achieved using emulsification. Glatzel, which is toward cannabis-comprising beverages, teaches that emulsifiers such as sodium caseinate may be used in cannabinoid compositions. Thus, it would have been obvious, as described above, to modify Benson so as to microencapsulate the cannabinoid extract using an emulsifying agent to improve the properties thereof. The emulsifying agent can, obviously, be sodium caseinate. Therefore, the prior art is very clear in directing the skilled artisan towards modifying Benson to improve the food composition and arrive at the method of the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613